DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 16/531,912 on January 4, 2021. Please note: Claims 1 and 8 have been amended, claims 6 and 13 have been cancelled. Claims 1-5, 7-12 and 14 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of a certified English translation of the foreign application.

Specification
The objections to the disclosure are hereby withdrawn since the amended specification, submitted on January 4, 2021, overcomes the objections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, 7-9, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20160063301 A1), in view of Yano et al. (US 6681033 B1), hereinafter Yano.

Regarding Claim 1, Wu teaches:
A fingerprint sensing module (FIG. 4), comprising: 
a fingerprint sensing pixel array (FIG. 1: 110) comprising a plurality of sensing pixels (115/415) (See FIGS. 1 and 4), which are arranged in a plurality of columns and a plurality of rows (See FIG. 1: 115 arranged in a plurality of columns and a plurality of rows), wherein the sensing pixels of each column are electrically coupled to a column output node (See FIG. 3: each sensing pixel 115 of each column is electrically coupled to a column output node, which corresponds to a node outputting Vsen), so that a plurality of column output nodes are electrically coupled to the plurality of sensing pixels of the fingerprint sensing pixel array (See FIG. 3: a plurality of column output nodes (nodes outputting Vsen) are electrically coupled to the plurality of sensing pixels 115 of the fingerprint sensing pixel array 110), wherein in response to a control signal (SW), sensed contents (Vsen) of the sensing pixels in each column are outputted to the column output node (See paragraph [0019], lines 11-22; Therefore, in response to SW, sensed contents of the sensing pixels in each column are outputted to the column output node); 
a current source (431), wherein a first terminal of the current source is electrically coupled to a column output node (See FIG. 4: a first terminal of 431 is electrically coupled to the node coupled to Vsen), and a second terminal of the current source is electrically coupled to a first voltage (Vdda) (See FIG. 4: a second terminal of the current source is electrically coupled to Vdda); and 
a plurality of control switches (433) (See FIG. 4: only one sensing pixel 415 is depicted. Therefore, each pixel has a corresponding control switch 433, such that there are a plurality of control switches 433), wherein a first terminal of each control switch is electrically coupled to the plurality of column output nodes such that the sensed contents of the sensing pixels are transmitted to the first terminal of the control switch (See FIG. 4: a first terminal of each control switch 433 is electrically coupled to the plurality of column output nodes (nodes outputting Vsen) such that the sensed contents of the sensing pixels (Vsen) are transmitted to the first terminal of the control switch), and a second terminal of each control switch is electrically coupled to a second voltage (GND) (See FIG. 4: a second terminal of each control switch 433 is electrically coupled to GND), (See paragraph [0023], lines 12-17: a voltage level of the second voltage is a ground voltage level and a voltage level of the first voltage is an analog power level Vdda), 
wherein after the sensed contents of the plurality of sensing pixels are outputted and the plurality of control switches are turned on in response to a reset signal (SWB) (See FIG. 5: during Prst2, after the sensed contents of the plurality of sensing pixels are outputted during Psen1 and the plurality of control switches 433 are turned on in response to SWB; See paragraph [0025], lines 1-5), a voltage level of an output voltage (Vsen) at the column output node corresponding to the sensing pixels of each column is equal to or close to the voltage level of the second voltage (See FIG. 5: during Prst2, Vsen is equal or close to GND; See paragraph [0025], lines 1-5).
Wu does not explicitly teach (see elements emphasized in italics):
wherein a first terminal of the current source is electrically coupled to the plurality of column output nodes,
wherein when the plurality of control switches are turned on, a voltage difference between the first terminal and the second terminal of the current source is within a range between the voltage level of the first voltage and the voltage level of the second voltage, so that the current source is in a standby status.
However, in the same field of endeavor, fingerprint detecting apparatuses (Yano, column 1, lines 5-13), Yano teaches:
	A fingerprint sensing module (See FIG. 1), wherein sensing circuitry (See FIG. 1: 15m-1) is electrically coupled to a plurality of column output nodes (See FIG. 1: a column output node corresponds to a node between Sr in each column of pixels and 13. Therefore, sensing circuit 15m-1 is electrically connected to a plurality of column output nodes corresponding to the column m-1),
wherein when a plurality of control switches (Q3) are turned on, a voltage difference between a first terminal and a second terminal of a current source (Ic) is within a range between a voltage level of a first voltage (Vdd) and a voltage level of a second voltage (GND) (See FIG. 18), so that the current source is in a standby status (See column 2, lines 21-31 and FIG. 19: when Q3 are turned on with XRST, a voltage difference between a first terminal and a second terminal of a current source (Ic) is within a range between a voltage level of a first voltage (Vdd) and a voltage level of a second voltage, as shown by VS. Furthermore, since the current source is able to start operating immediately after this state, it is in a standby status).

(as taught by Wu) so a first terminal of the current source is electrically coupled to the plurality of column output nodes. In other words, rather than connecting the first terminal of current source of Wu to an individual pixel, it would have been obvious in view of the teachings of Yano (where the sensing circuitry of Yano is analogous to the current source and associated circuitry shown in FIG. 4 of Wu), to connect the first terminal of the current source to the plurality of column output nodes. By this modification 430 and 440 in FIG. 4 of Wu would be provided for each column of pixels, rather than for each individual pixel. Doing so would have reduced the amount of circuitry required (Comparing FIG. 1 of Yano and FIG. 4 of Wu: providing 430 and 440 in FIG. 4 of Wu for each column of pixels, rather than for each individual pixel requires less sensing circuitry since 430 and 440 would be shared by a column of pixels), while still being able to perform fingerprint sensing by sequentially sensing each pixel in a column (See Yano, column 14, lines 9-20).
Wu contained a device which differed from the claimed device by the substitution of the plurality of control switches being turned on, but not to create the claimed voltage difference. Yano teaches the substituted element of control switches operating in the claimed manner. Their functions were known in the art to reset a fingerprint sensing module. The use of the control switches taught by Wu could have been substituted with the use of the control switches taught by Yano and the results would have been predictable and resulted in using the control switches to reset the first terminal of the current source in addition to the column output node (i.e., by connecting the control switches to the first terminal of the current source during resetting, by closing 432 and 433 in FIG. 4 of Wu).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, Wu in view of Yano teaches all of the elements of the claimed invention, as stated above. Furthermore, Wu in view of Yano teaches:
The fingerprint sensing module as claimed in claim 1, wherein output terminals of at least two sensing pixels of each column are electrically coupled to the corresponding column output node (See Yano, FIG. 1: output terminals (output terminals of Sr) of at least two sensing pixels of each column are electrically coupled to the corresponding column output node).

Regarding Claim 4, Wu in view of Yano teaches all of the elements of the claimed invention, as stated above. Furthermore, Wu teaches:
The fingerprint sensing module as claimed in claim 1, wherein the second voltage is provided by a voltage generation circuit (430) (See FIG. 4: the second voltage GND is provided by 430, which corresponds to a voltage generation circuit because it generates voltages).

Regarding Claim 5, Wu in view of Yano teaches all of the elements of the claimed invention, as stated above. Furthermore, Wu teaches:
The fingerprint sensing module as claimed in claim 4, wherein the voltage generation circuit is another current source, a biasing circuit or a buffer (430) (See FIG. 4: the voltage generation circuit 430 is a biasing circuit because it provides biasing voltages).

Regarding Claim 7, Wu in view of Yano teaches all of the elements of the claimed invention, as stated above. Furthermore, Wu teaches:
The fingerprint sensing module as claimed in claim 1, wherein after the voltage level of the output voltage at the column output node is equal to or close to the voltage level of the second voltage (See Wu, FIG. 5: after Prst2, subsequent sensing is performed), another sensing pixel of the column is subsequently sensed (See Yano, column 14, lines 9-20; Therefore, since Wu was modified according to Yano so that sensing is performed sequentially by column, Wu in view of Yano teaches this limitation).

Regarding Claim 8, Wu teaches:
A fingerprint sensing module (FIG. 4), comprising: 
a fingerprint sensing pixel array (FIG. 1: 110) comprising a plurality of sensing pixels (115/415) (See FIGS. 1 and 4), which are arranged in a plurality of columns and a plurality of rows (See FIG. 1: 115 arranged in a plurality of columns and a plurality of rows), wherein the sensing pixels of each row are electrically coupled to (See FIG. 3: each sensing pixel 115 of each row is electrically coupled to a row output node, which corresponds to a node outputting Vsen), so that a plurality of row output nodes are electrically coupled to the plurality of sensing pixels of the fingerprint sensing pixel array (See FIG. 3: a plurality of row output nodes (nodes outputting Vsen) are electrically coupled to the plurality of sensing pixels 115 of the fingerprint sensing pixel array 110), wherein in response to a control signal (SW), sensed contents (Vsen) of the sensing pixels in each row are outputted to the row output node (See paragraph [0019], lines 11-22; Therefore, in response to SW, sensed contents of the sensing pixels in each row are outputted to the row output node); 
a current source (431), wherein a first terminal of the current source is electrically coupled to a row output node (See FIG. 4: a first terminal of 431 is electrically coupled to the node coupled to Vsen), and a second terminal of the current source is electrically coupled to a first voltage (Vdda) (See FIG. 4: a second terminal of the current source is electrically coupled to Vdda); and 
a plurality of control switches (433) (See FIG. 4: only one sensing pixel 415 is depicted. Therefore, each pixel has a corresponding control switch 433, such that there are a plurality of control switches 433), wherein a first terminal of each control switch is electrically coupled to the plurality of row output nodes such that the sensed contents of the sensing pixels are transmitted to the first terminal of the control switch (See FIG. 4: a first terminal of each control switch 433 is electrically coupled to the plurality of column output nodes (nodes outputting Vsen) such that the sensed contents of the sensing pixels (Vsen) are transmitted to the first terminal of the control switch), and a second terminal of each control switch is electrically coupled to a second voltage (GND) (See FIG. 4: a second terminal of each control switch 433 is electrically coupled to GND), wherein a voltage level of the second voltage is different from a voltage level of the first voltage (See paragraph [0023], lines 12-17: a voltage level of the second voltage is a ground voltage level and a voltage level of the first voltage is an analog power level Vdda), 
wherein after the sensed contents of the plurality of sensing pixels are outputted and the plurality of control switches are turned on in response to a reset signal (SWB) (See FIG. 5: during Prst2, after the sensed contents of the plurality of sensing pixels are outputted during Psen1 and the plurality of control switches 433 are turned on in response to SWB; See paragraph [0025], lines 1-5), a voltage level of an output voltage (Vsen) at the row output node corresponding to the sensing pixels of each row is equal to or close to the voltage level of the second voltage (See FIG. 5: during Prst2, Vsen is equal or close to GND; See paragraph [0025], lines 1-5).

wherein a first terminal of the current source is electrically coupled to the plurality of row output nodes,
wherein when the plurality of control switches are turned on, a voltage difference between the first terminal and the second terminal of the current source is within a range between the voltage level of the first voltage and the voltage level of the second voltage, so that the current source is in a standby status.
However, in the same field of endeavor, fingerprint detecting apparatuses (Yano, column 1, lines 5-13), Yano teaches:
	A fingerprint sensing module (See FIG. 1), wherein sensing circuitry (See FIG. 1: 15m-1) is electrically coupled to a plurality of row output nodes (See FIG. 1: a row output node corresponds to a node between Sr in each row of pixels and 13. Therefore, sensing circuit 15m-1 is electrically connected to a plurality of row output nodes corresponding to the row m-1. The Examiner notes that Yano refers to m-1 – m+1 as columns, however, these columns may alternatively be interpreted as rows if the fingerprint sensing module is simply rotated by 90 degrees. Therefore, the Examiner respectfully submits that the “columns” referred to in Yano may be interpreted as rows as well),
wherein when a plurality of control switches (Q3) are turned on, a voltage difference between a first terminal and a second terminal of a current source (Ic) is within a range between a voltage level of a first voltage (Vdd) and a voltage level of a second voltage (GND) (See FIG. 18), so that the current source is in a standby status (See column 2, lines 21-31 and FIG. 19: when Q3 are turned on with XRST, a voltage difference between a first terminal and a second terminal of a current source (Ic) is within a range between a voltage level of a first voltage (Vdd) and a voltage level of a second voltage, as shown by VS. Furthermore, since the current source is able to start operating immediately after this state, it is in a standby status).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fingerprint sensing module (as taught by Wu) so a first terminal of the current source is electrically coupled to the plurality of row output nodes. In other words, rather than connecting the first terminal of current source of Wu to an individual pixel, it would have been obvious in view of the teachings of Yano (where the sensing circuitry of Yano is analogous to the current source and associated circuitry shown in FIG. 4 of Wu), to connect the first terminal of the current source to the plurality of row output nodes. By this modification 430 and 440 in FIG. 4 of Wu would be provided for each row of pixels, rather than for each individual (Comparing FIG. 1 of Yano and FIG. 4 of Wu: providing 430 and 440 in FIG. 4 of Wu for each row of pixels, rather than for each individual pixel requires less sensing circuitry since 430 and 440 would be shared by a row of pixels), while still being able to perform fingerprint sensing by sequentially sensing each pixel in a row (See Yano, column 14, lines 9-20).
Wu contained a device which differed from the claimed device by the substitution of the plurality of control switches being turned on, but not to create the claimed voltage difference. Yano teaches the substituted element of control switches operating in the claimed manner. Their functions were known in the art to reset a fingerprint sensing module. The use of the control switches taught by Wu could have been substituted with the use of the control switches taught by Yano and the results would have been predictable and resulted in using the control switches to reset the first terminal of the current source in addition to the column output node (i.e., by connecting the control switches to the first terminal of the current source during resetting, by closing 432 and 433 in FIG. 4 of Wu).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 9, Wu in view of Yano teaches all of the elements of the claimed invention, as stated above. Furthermore, Wu in view of Yano teaches:
The fingerprint sensing module as claimed in claim 8, wherein output terminals of at least two sensing pixels of each row are electrically coupled to the corresponding row output node (See Yano, FIG. 1: output terminals (output terminals of Sr) of at least two sensing pixels of each row are electrically coupled to the corresponding row output node).

Regarding Claim 11, Wu in view of Yano teaches all of the elements of the claimed invention, as stated above. Furthermore, Wu teaches:
The fingerprint sensing module as claimed in claim 8, wherein the second voltage is provided by a voltage generation circuit (430) (See FIG. 4: the second voltage GND is provided by 430, which corresponds to a voltage generation circuit because it generates voltages).

Claim 12, Wu in view of Yano teaches all of the elements of the claimed invention, as stated above. Furthermore, Wu teaches:
The fingerprint sensing module as claimed in claim 11, wherein the voltage generation circuit is another current source, a biasing circuit or a buffer (430) (See FIG. 4: the voltage generation circuit 430 is a biasing circuit because it provides biasing voltages).

Regarding Claim 14, Wu in view of Yano teaches all of the elements of the claimed invention, as stated above. Furthermore, Wu teaches:
The fingerprint sensing module as claimed in claim 8, wherein after the voltage level of the output voltage at the row output node is equal to or close to the voltage level of the second voltage (See Wu, FIG. 5: after Prst2, subsequent sensing is performed), another sensing pixel of the row is subsequently sensed (See Yano, column 14, lines 9-20; Therefore, since Wu was modified according to Yano so that sensing is performed sequentially by row, Wu in view of Yano teaches this limitation).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Yano as applied to claims 1 and 8 above, and further in view of Morimura et al. (US 20080056543 A1), hereinafter Morimura.

Regarding Claim 3, Wu in view of Yano teaches all of the elements of the claimed invention, as stated above. Furthermore, Wu teaches:
The fingerprint sensing module as claimed in claim 1, wherein the voltage level of the first voltage is higher than the voltage level of the second voltage (See paragraph [0023], lines 12-17: a voltage level of the second voltage is a ground voltage level and a voltage level of the first voltage is an analog power level Vdda, which is higher than GND).
Wu in view of Yano does not explicitly teach:
wherein the voltage level of the first voltage is lower than the voltage level of the second voltage.
However, in the same field of endeavor, fingerprint sensors (Morimura, paragraph [0001]), Morimura teaches:
A voltage level of a first voltage (ground) is lower than a voltage level of a second voltage (Vp) (See paragraph [0101]) (See FIG. 4: ground is lower than Vp).
(as taught by Wu in view of Yano) the voltage level of the first voltage is lower than the voltage level of the second voltage (as taught by Morimura). In other words, it would have been obvious to swap the polarities of the first and second voltage to arrive at the claimed arrangement. Doing so would have been an obvious variation that would, instead of using the second voltage to perform discharging functions, used the second voltage to perform charging functions (See Morimura, paragraph [0110]).

Regarding Claim 10, Wu in view of Yano teaches all of the elements of the claimed invention, as stated above. Furthermore, Wu teaches:
The fingerprint sensing module as claimed in claim 8, wherein the voltage level of the first voltage is higher than the voltage level of the second voltage (See paragraph [0023], lines 12-17: a voltage level of the second voltage is a ground voltage level and a voltage level of the first voltage is an analog power level Vdda, which is higher than GND).
Wu in view of Yano does not explicitly teach:
wherein the voltage level of the first voltage is lower than the voltage level of the second voltage.
However, in the same field of endeavor, fingerprint sensors (Morimura, paragraph [0001]), Morimura teaches:
A voltage level of a first voltage (ground) is lower than a voltage level of a second voltage (Vp) (See paragraph [0101]) (See FIG. 4: ground is lower than Vp).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fingerprint sensing module (as taught by Wu in view of Yano) the voltage level of the first voltage is lower than the voltage level of the second voltage (as taught by Morimura). In other words, it would have been obvious to swap the polarities of the first and second voltage to arrive at the claimed arrangement. Doing so would have been an obvious variation that would, instead of using the second voltage to perform discharging functions, used the second voltage to perform charging functions (See Morimura, paragraph [0110]).

Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive.
Applicant argues (Remarks, page 9) that Yano does not teach the following amended limitation of the independent claims: “wherein a first terminal of each control switch is electrically coupled to the plurality of row output nodes such that the sensed contents of the sensing pixels are transmitted to the first terminal of the control switch”. This argument is not convincing because it is attacking references individually where the rejections are based on combinations of references (See MPEP 2145 – IV.). Specifically, this argument does not address the primary reference, Wu. The Examiner respectfully submits that Wu teaches the argued limitation, as discussed in the above rejections. Furthermore, the proposed modification of Wu by Yano does not alter the connection point of the control switches, and therefore, as combined, Wu in view of Yano still teaches that the first terminal of each control switch is electrically coupled to the plurality of row output nodes such that the sensed contents of the sensing pixels are transmitted to the first terminal of the control switch, as claimed.
For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332.  The examiner can normally be reached on Monday-Friday: 7:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN X CASAREZ/Examiner, Art Unit 2692